Citation Nr: 1739804	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  12-28 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1970 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied entitlement to service connection for bilateral hearing loss.  The Veteran timely appealed that issue.

The Veteran had a hearing before a Veterans Law Judge in January 2016 and the transcript is incorporated into the record.  In a May 2017 letter, the Board advised the Veteran that he was entitled to an additional Board hearing, as the Veterans Law Judge who had conducted the January 2016 hearing was no longer employed by the Board.  See 38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2016) (providing that the Veterans Law Judge who conducts a hearing shall participate in making the final determination on the claim).  The Veteran did not respond.  Consistent with the terms of the letter, the Board will presume that the Veteran does not want another hearing.

The matter was previously before the Board in April 2016 where it was remanded because treatment records dated in December 2011 reflected that the Veteran had sensorineural hearing loss in both ears, but VA examinations from August 2010, March 2012, and March 2015 did not provide a diagnosis of a hearing loss disability as there were inconsistencies and poor reliability during the examinations.  The Board remand directed the RO to provide the Veteran with another VA examination, which was completed in January 2017.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd Dyment v. Principi, 287 F.3d 1377 (2002).




FINDING OF FACT

The most probative evidence establishes that a chronic bilateral hearing loss disability was not present during the Veteran's active service or manifest to a compensable degree within one year of separation from service and that his current bilateral sensorineural hearing loss disability is not causally related to his active service or any incident therein.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due Process

Neither the Veteran nor his representative has raised any issues with the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Background

The Veteran had active service from April 1970 to June 1973, and from June 1973 to June 1976.  The Veteran's DD Forms 214 show that during his first period of active duty, his military occupational specialty was rifleman.  During his second period of active duty, his military occupational specialty was general warehouseman.  He had no foreign or sea service.  

Service treatment records (STRs) corresponding to the Veteran's first period of active service show that a January 1971 reference audiogram using the ISO standards revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
5
LEFT
15
5
5
5
0

In June 1971, the Veteran sought treatment for complaints of ringing and pain in the left ear.  He claimed that these symptoms began after someone fired a weapon next to his ear.  Upon examination, his ear drum was swollen.  Two hours later, his hearing had improved and he was instructed to stay away from weapons firing for 4 days.  

Service treatment records include two audiograms performed in June 1971.  The first, using ISO standards, showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
55
60
65
LEFT
40
35
35
40
40

The second, also using ISO standards, was performed approximately one week later and showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
70
80
90
85
LEFT
65
60
65
60
65

At that time, the examiner noted that the Veteran's ears were normal on clinical examination.  He noted that despite the audiometric findings, the Veteran appeared to hear quite well in a very low tone of voice, even with background noise.  In view of the clinical findings, the examiner concluded that the audiogram findings were not a valid reflection of the Veteran's hearing acuity.  

In July 1971, the Veteran was with complaints of severe headaches and dizziness.  He was diagnosed with headaches due to ear damage.  Three days later, he again sought treatment for headaches.  The examiner noted that the Veteran had been hassled by some senior NCO's in his company and had asked to be relieved of some of his responsibilities.  The assessment was questionable tension headaches.  

The service treatment records include the results of two audiometric tests conducted in July 1971, using ISO standards.  The first showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
65
75
70
LEFT
55
60
50
45
50

The second audiogram, conducted approximately one week later in July 1971, showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
60
70
65
LEFT
45
30
30
30
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 98 percent in the left ear.  

In August 1971, the examiner noted that the Veteran had been seen previously for hearing problems and that repeated audiograms had shown considerable fluctuations in the results.  He noted that, despite these audiometric findings, the Veteran appeared to be able to hear well when spoken to.  He was referred for further evaluation.  

In November 1971, the Veteran was seen again with complaints of headaches and decreased hearing acuity.  The examiner noted that the Veteran's audiogram had been normal in January 1970, but subsequently, the results were "quite abnormal."  

A November 1971 audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
75
60
65
85
LEFT
35
40
45
40
45

In December 1971, the Veteran was evaluated in the ENT clinic.  It was noted that reevaluation of the Veteran's hearing thresholds had produced continually differing results.  The examiner noted that the Veteran did not appear to have any difficulty in hearing conversationally, even when he could not see the speaker's face.  Despite this, his volunteered pure tone conduction thresholds indicated mild hearing loss in the left ear and severe loss in the right ear.  The examiner explained that the inconsistencies between the audiometric tests results obtained through voluntary means and test results he had performed, such as a Stenger test, were characteristic of non-organicity.  He concluded that it was not possible to obtain absolute thresholds on the Veteran and that the volunteered speech reception thresholds results revealed, at most, a mild to moderate loss.

In May 1973, the Veteran underwent a military enlistment examination prior to beginning his second period of active duty.  At that time, audiological evaluation showed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
15
LEFT
20
10
15
15
20

Audiological evaluation in September 1975 showed pure tone thresholds in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
10
0
0
5
0

At his March 1976 separation medical examination, audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
0
LEFT
0
0
0
0
0

His ears were normal on clinical evaluation.  

In February 2010, the Veteran filed claims of service connection for, among other disabilities, bilateral hearing loss.  The Veteran was afforded a VA examination in August 2010.  The examiner performed a physical examination and determined that the auricle examination was within normal limits, bilaterally.  An external ear examination showed both sides within normal limits.  

Audiometric testing showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
30
35
45
35
LEFT
45
45
50
50
55

The Speech Discrimination Score (Maryland CNC Word List) was documented as 44 percent in the right ear and 44 percent in the left ear.  The examiner noted that the audiometric test results indicated that the Veteran had mild sensorineural hearing loss in the right ear and moderate sensorineural hearing loss in the left ear.  However, the audiologist indicated that it was not possible to determine whether the Veteran's condition is due to acoustic trauma or military occupation of general warehouseman or rifleman without resorting to mere speculation.  The audiologist noted that there were inconsistent hearing tests for the Veteran in the record showing varying degrees of hearing loss.

The Veteran was afforded another VA examination in March 2012.  The examiner was unable to render a diagnosis of hearing loss due to inconsistencies and poor reliability of the testing.  The inconsistencies were primarily between the speech reception thresholds and the pure tone averages.  The examiner noted that the Veteran's optoacoustic emission testing is consistent with normal cochlear function bilaterally which suggested normal to near normal hearing bilaterally; however, his pure tone responses indicated a severe to profound hearing loss.  The Veteran's pure tone results were, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
80
75
85
95
95
LEFT
80
80
85
90
95

The examiner noted that the Veteran's responses to pure tones were inconsistent throughout the test.  A Speech Discrimination Score (Maryland CNC word list) for each ear was documented as 16 percent in the right ear and 16 percent in the left ear.  The examiner noted that use of speech discrimination score is appropriate for the Veteran.  However, as stated above, because of the Veteran's inconsistent testing and poor reliability of the testing, the examiner could not provide a diagnosis and could not provide a medical opinion as to the etiology of any hearing loss.

The Veteran was afforded a third VA examination in March 2015.  The examiner was, again, unable to render a diagnosis or offer a nexus opinion because the puretone threshold and speech discrimination (Maryland CNC Word list) tests could not be completed.  The examiner explained that the test results could not be obtained because the Veteran did not repeat the words.  The examiner noted that the Veteran was able to have a conversation at a normal level but during the examination itself, the Veteran claimed that he could barely hear the words.  Speech recognition testing was obtained at about 25 decibels in each ear.  The examiner reinstructed the Veteran and asked to repeat back the instructions, and stated that her voice was at 65 decibels, which the Veteran was able to do without issue.  However, when the examination was reinitiated, the Veteran's pure tone acuity did not improve with the right ear around 70 decibels and the left around 75 decibels.  The evaluation was terminated due to inconsistencies between speech reception thresholds and pure tone acuity.

The examiner noted that the test results were not valid for rating purposes and not indicative of organic hearing loss.  Additionally, the examiner concluded that use of the speech discrimination score was not appropriate for the Veteran because of language difficulties, cognitive problems, or inconsistent speech discrimination scores that made the combined use of pure tone average and speech discrimination scores inappropriate.

Audiological findings for immittance (tympanometry) noted that acoustic immittance was normal in the right and left ear, ipsilateral acoustic reflexes were abnormal in both ears, and contralateral acoustic reflexes were abnormal in both ears.  As stated above, the examiner was unable to render a diagnosis or provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation due to the inconsistencies of the Veteran's responses.  

The examiner did note that she had reviewed the claims file and that hearing loss did not exist prior to service.  She also noted the Veteran's medical history.  The Veteran's history of noise exposure prior to military service included hunting, military noise exposure included rifle fire, cannon fire, ships firing, and large weapon fire, all without hearing protection, and after military service the Veteran was a truck driver and continued hunting, but wore hearing protection.

Pursuant to Board remand instructions, the Veteran was afforded a fourth VA examination for hearing loss in January 2017.  The Veteran was given an in-person examination and the examiner reviewed the Veteran's electronic VA claims file.  The Veteran's pure tone thresholds, in decibels, were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
30
40
30
LEFT
25
20
25
40
40

The examiner noted that the pure tone test results were valid for rating purposes.  The Speech Discrimination test using the Maryland CNC word list was administered and the Veteran scored 96 percent in the right ear as well as 96 percent in the left ear.  The examiner determined that use of the speech discrimination score is appropriate for this Veteran.

Audiological findings for immittance (tympanometry) findings noted that acoustic immittance was normal in the right and left ear, ipsilateral acoustic reflexes were abnormal in both ears, and contralateral acoustic reflexes were abnormal in both ears.

The examiner diagnosed the Veteran with sensorineural hearing loss in both ears; however, concluded that the Veteran's hearing loss is less likely than not (less than a 50 percent probability) caused by or a result of an event in military service.  The examiner provided a thorough rationale, acknowledging that threshold shifts were observed in the military in 1971.  However, the Veteran's reliability for the 1971 examinations was "fair to poor," making the results unreliable.  Other than in 1971, there were no threshold shifts from 1970 to 1976.  The examiner noted that the Veteran's separation examination indicated that his hearing was within normal limits.  Additionally, the examiner noted that, following military service, the Veteran worked as a sheriff for 8 years, a game warden for 9 years, and an 18-wheeler truck driver for 4 years, all occupations that had loud noise exposure.  Additionally, the Veteran admitted to recreational hunting and not wearing hearing protection when firing his weapon at all times for his recreational and job-related weapon fire.  The examiner determined that the Veteran's hearing loss at present is mild, and is likely due to his noise exposure following military service.

Applicable Law

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016). 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection for certain chronic diseases, including organic diseases of the nervous system like sensorineural hearing loss, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was noted during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014);  see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran is seeking service connection for his bilateral hearing loss and contends that his hearing loss is due to service.  Specifically, the Veteran asserts that exposure to weapon fire, ship noise, and large ship weapon fire in addition to a loud weapon fire next to his ear without protection produced his current hearing disability.  In his January 2016 hearing, he contends that, as an infantryman, he regularly engaged in small arms fire without ear protection.

The Veteran is certainly competent to describe his in-service noise exposure.  Indeed, his DD Form 214 documents his MOS as a rifleman and his service treatment records document an episode in which he reported that a weapon had been fired in close proximity to his left ear.  That an injury such as acoustic trauma occurred during service, however, is not enough to establish service connection.  Rather, there must be chronic disability resulting from that injury or disease.

In this case, the record established that a bilateral hearing loss disability was not present prior to service, as evidenced by the January 1970 enlistment examination, which showed that all relevant body systems, including ears, were marked as normal.  The Veteran's STRs show that he suffered an in-service injury.  Moreover, as described above, the service treatment records include several 1971 audiometric test results which show a hearing loss disability.  

However, the Board finds that the most probative evidence establishes that the 1971 audiometric tests results do not establish the presence of a chronic in-service hearing loss disability.  As detailed above, military physicians determined that these results were not indicative of hearing loss.  Rather, the results were inconsistent, both with each other, and with clinical findings.  Indeed, it was repeatedly noted that despite these results, the Veteran appeared to be able to hear normally and carry on conversations.  The military medical providers concluded that the results were invalid and due to nonorganic causes.  The Board finds that this finding of nonorganicity, coupled with the examiners' findings that the Veteran did not appear to have any difficulty in hearing or conversational speech even when he could not see the speaker's face, indicates that a chronic hearing loss disability was not present in 1971.  This conclusion is strengthened by the fact that audiometric examinations conducted in May 1973, September 1975, and March 1976 all showed that the Veteran exhibited normal hearing acuity.

Under these circumstances, the Board finds that the most probative evidence establishes that a chronic hearing loss disability was not present in service, nor is there any indication that a hearing loss disability was manifested to a compensable degree within one year of separation.  

Although a chronic hearing loss disability was not present in service, evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In this case, however, the preponderance of the evidence weighs against the claim on that basis.  The March 2012 and March 2015 audiology examinations detailed above show that inconsistency in test results created unreliable testing.  However, the Veteran has been shown to have a current diagnosis of bilateral sensorineural hearing loss, as determined by the January 2017 VA examination.  That examiner, however, concluded that it is less likely than not that the current hearing loss disability was incurred in or is otherwise causally related to the Veteran's active service.  

The January 2017 VA examiner considered the 1971 threshold shifts seen in service but, consistent with the determinations of the military examiners, explained that those results were invalid due to poor reliability.  Otherwise, there were no threshold shifts from 1970 to 1976.  The examiner noted that the Veteran's separation examination marked hearing as within normal limits.  The examiner further considered the Veteran's noise exposure history.  After examining the Veteran, reviewing the claims folder, and reviewing the Veteran's history in detail, the examiner concluded that the current hearing loss was likely due to his noise exposure following military service and is less likely than not causally related to active service or any incident therein.

The Board finds that this medical opinion is persuasive and assigns it great probative weight.  The opinion was rendered by a medical professional who has expertise to opine on the matter at issue in this case.  In addition, the examiner addressed the Veteran's contentions, based her opinion on a review of the Veteran's clinical records and reported medical history, and provided a rationale for her opinion.  The basis for the examiner's conclusion is apparent from a review of the evidence and is consistent with such evidence, particularly with service treatment records noting normal hearing acuity at service separation.  See Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).

Finally, the Board notes that there is no medical evidence of record which contradicts this medical opinion or otherwise suggests an association between the Veteran's current hearing and his active service.  Because he is a layperson and the etiology of hearing loss, as opposed to the symptoms and/or date of onset of decreased hearing acuity is not capable of lay observation, the Board finds that the Veteran's lay opinion that his hearing loss is etiologically related to in-service noise exposure is not competent evidence and does not outweigh the examiner's opinion.  In that regard, the Board finds that the determination of the etiology of hearing loss is a medically complex matter that requires advanced medical knowledge.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court.").  Here, the Veteran has not shown that he has the requisite medical qualifications and training to address the etiology of the hearing loss disability.  To the extent the Veteran claims that his hearing loss symptoms have been present since service, the Board concludes that his statements are wholly lacking in credibility, given the long history of inconsistencies described above.  

For the reasons set forth above, the preponderance of the evidence is against the claim of service connection for bilateral hearing loss.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


